UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1681



CHERYL A. DAVIDSON,

                                                 Plaintiff - Appellant,

          versus


CITY OF GAFFNEY; JAMES TAYLOR; JOHN O’DONALD;
SLED; DARRELL BETSILL,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-04-928-20-BI)


Submitted:   October 6, 2004                 Decided:   October 27, 2004


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Cheryl A. Davidson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Cheryl A. Davidson filed an action in the district court

alleging that she was wrongfully terminated from the Gaffney, South

Carolina, Police Department after twenty-two years of service.

Davidson also alleged false arrest, malicious prosecution, and

defamation of character arising out of her arrest and prosecution

for forgery, which was later dropped.

              The magistrate judge issued a report and recommendation

characterizing Davidson’s claims as a wrongful termination action

governed by state law and concluded that because both parties

resided in South Carolina, the court was without jurisdiction.

Accordingly, the magistrate judge recommended that the action be

dismissed      without   prejudice.      As   required,     Davidson    filed

objections to the magistrate judge’s report stating that she was

seeking monetary damages for a host of violations including false

arrest   and    false    imprisonment.     Noting    that   Davidson    filed

objections to the magistrate judge’s report, but concluding that

she failed to expressly raise the issue of jurisdiction, the

district court adopted the magistrate judge’s recommendation and

dismissed the action.         However, liberally construed, we believe

that Davidson’s claims of false arrest and false imprisonment give

the   court    jurisdiction   pursuant   to   42   U.S.C.   §   1983   (2000).

Accordingly, we vacate the district court’s order dismissing the




                                   - 2 -
action for lack of jurisdiction and remand the case for further

proceedings consistent with this opinion.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 3 -